DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 03 January 2019 fails to comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.  Specifically, the IDS submitted did not contain:
a non-English copy of WO 2014/102730;
all pages of WO 03/085080;
all pages of Abbott et al., Nature 424, 870-872 (2003);
all pages of Baker et al., Biomaterials 27, 3136-3146 (2006);
all pages of Dhiman et al., Biomaterials 25, 5147-5154 (2004);
all pages of Ferrera et al., Bone 20(5), 718-725 (2002);
all pages of Hayman et al., Biomaterials 25, 5147-5154 (2004);
all pages of Hutmacher, J. Biomater. Sci. Polymer Edn. 12(1), 107-124 (2001);
all pages of Kale et al. Nature Biotechnol. 18, 954-958 (2000);
all pages of Martin et al., Trends Biotechnol. 22(2), 80-86 (2004);
all pages of Schmeichel et al., J. Cell Sci. 116, 2377-2388 (2003);
all pages of Tallheden et al., Osteoarthritis Cartilage 12, 525-535 (2004); and
all pages of Zahir et al., Curr. Op. Genet. Dev. 14, 71-80 (2004).

A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.  Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. § 1.97(e).  See, M.P.E.P. § 609.05(a).
Specification
Paragraph [0002] of the specification as filed is objected to because it does not indicate the current status of U.S. Pat. Appl. Pub. No. 15/686,211.  Appropriate correction is required.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1 to 10, in the reply filed on 03 August 2021 is acknowledged.  In the reply, Applicant also cancelled non-elected claims 11 to 20.  Accordingly, claims 1 to 10 are examined.
Applicant is reminded that upon the cancellation of claims to the non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that 35 U.S.C. § 112(f) is not invoked is rebutted when the claim element recites function(s) but fails to recite sufficiently definite structure(s), material(s), or act(s) to perform that/those function(s).  Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claim limitations “liquid supply system”, “control device”, and “sensing device” have been interpreted under 35 U.S.C. § 112(f) because they use “means” language, i.e., “means for” (or “step for”) or a non-structural term that is simply a substitute for the term “means for”, coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the term is not preceded by a structural modifier.
Because these claim limitations invoke 35 U.S.C. § 112(f), claims 1 to 10 are interpreted to cover the corresponding structure(s), material(s), or act(s) described in the specification as 
Sensing device – a pH sensor, a dissolved oxygen sensor, a glucose sensor, a lactate sensor, a camera, and a device indicating a flow resistance.
Specification at claim 2.
If the inventor or joint inventor wishes to provide further explanation or dispute the interpretation of the corresponding structure(s), material(s), or act(s), the inventor or joint inventor must identify the corresponding structure(s), material(s), or act(s) with reference to the specification as filed by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If the inventor or joint inventor does not wish to have the claim limitation(s) treated under 35 U.S.C. § 112(f), the inventor or joint inventor may amend the claim(s) so that they will clearly not invoke 35 U.S.C. § 112(f) or present a sufficient showing that the claim(s) recite(s) sufficient structure(s), material(s), or act(s) for performing the claimed function(s) to preclude application of 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
As explained supra, claims 1 to 10 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, and are presumed to invoke 35 U.S.C. § 112(f).
While the claim limitations “liquid supply system” and “control device” invoke 35 U.S.C. § 112(f), the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or act(s) to the function(s).  Therefore, the claims are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the 
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claims 1 to 10 are additionally rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement because the specification as filed does not include any description as to how the control device is able to “direct, to various of plurality of culture chambers at a given time, respective flows of liquid that are different from flows to others of culture chambers with respect to flowrate of the liquid or flow direction of the liquid or duration of flow of the liquid”.
Claims 3 to 5, 9, and 10 are additionally rejected under 35 U.S.C. § 112(b) as being indefinite because for claims 3 to 5, it is unclear what structural relationship is covered by the claimed term “associated” and furthermore for claim 5, it is unclear from what the “different sub-reservoir” is different.  Regarding claims 9 and 10, it is unclear whether the “time for initiating harvesting of cells in another culture chamber” in claim 9 and “time for initiating harvesting of cells in a particular culture chamber is responsive to a parameter measured for a culture medium in a particular culture chamber” in claim 10 are the same as the “given time” in claim 1, from 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 to 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chang et al. (U.S. Pat. No. 6,323,022), cited in the IDS filed on 03 January 2019.
Regarding claim 1, Chang et al. teach a bioreactor system for culturing cells, the bioreactor system comprising spatially fixed scaffolds upon which cells can grow with a liquid supply system for perfusing liquid through the scaffolds, the bioreactor system comprising a plurality of culture chambers each containing some of the scaffolds, the culture chambers having respective flow paths therethrough for flow of the liquid.  Chang et al. also teach that the bioreactor system comprises a plurality of reservoirs and a control device to direct, to the plurality of culture chambers at a given time, respective flows of the liquid that are different from flows to other culture chambers with respect to the flow direction of the liquid.  Chang et al. at column 5, lines 5 to 60 and Figure 4.
Regarding claim 3, Chang et al. teach that the one of the culture chambers is associated with a common reservoir of liquid.  Chang et al. at Figure 4.
Regarding claims 6 and 7, Chang et al. teach pumps and valves to adjust fluid flow among cell culture chambers.  Chang et al.
Regarding claim 8, Chang et al. teach culture medium.  Chang et al. at column 6, lines 20 to 25.
Regarding claims 9 and 10, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al. (U.S. Pat. No. 6,323,022), cited in the IDS filed on 03 January 2019, as applied to claims 1, 3, and 6 to 10 supra.
Regarding claim 2, Chang et al. teach a sensing device and that the control device is responsive to the sensing device.  Chang et al. at column 3, lines 43 to 45.  The simple substitution of one known sensing device for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Regarding claim 4, duplication of parts, i.e., having sub-reservoirs, would have been prima facie obvious to one of ordinary skill in the art depending on liquid storage and distribution needs.  M.P.E.P. § 2144.04.
Regarding claim 5, Chang et al. teach that the cell culture chambers are in fluid communication with other culture chambers by a side flowpath.  Chang et al. at Figure 4.  While Chang et al. do not specifically teach that a side-flow filter, it would have been prima facie prima facie obvious to one of ordinary skill in the art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799